DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the karst types" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reservoir types" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the production characteristics" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the difference in production characteristics" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the production performance change characteristics" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the difference in production performance change characteristics" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the low efficiency reasons" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the main genesis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the auxiliary genesis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for depending from a rejected claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Moore (US 2019/0204464) discloses a modeling process that accounts for and includes data related to karst types (¶ [0044, 0047]). Moore does not disclose the details of comparing characteristics to determine typical wells and determine inefficient wells.
Montaron (US 2011/0295581) discloses a method of modeling a karst system (Abstract). Montaron does not disclose the details related to comparing karst types and comparing characteristics to determine typical wells and determine inefficient wells.
Alonso (US 2020/0157887) discloses a method of using comparison data to update well trajectory plans (Abstract) Alonso does not disclose using karst types or looking at the well characteristics to determine inefficient wells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672